 



Exhibit 10.23
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
 
2006 STOCK INCENTIVE PLAN
 
Adopted as of May 30, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I PURPOSE
    1  
ARTICLE II DEFINITIONS
    1  
ARTICLE III ADMINISTRATION
    8  
ARTICLE IV SHARE LIMITATION
    11  
ARTICLE V ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS
    15  
ARTICLE VI STOCK OPTIONS
    15  
ARTICLE VII STOCK APPRECIATION RIGHTS
    19  
ARTICLE VIII RESTRICTED STOCK
    22  
ARTICLE IX PERFORMANCE SHARES
    24  
ARTICLE X OTHER STOCK-BASED AWARDS
    26  
ARTICLE XI TERMINATION
    28  
ARTICLE XII CHANGE IN CONTROL PROVISIONS
    29  
ARTICLE XIII TERMINATION OR AMENDMENT OF PLAN
    30  
ARTICLE XIV UNFUNDED PLAN
    32  
ARTICLE XV GENERAL PROVISIONS
    32  
ARTICLE XVI EFFECTIVE DATE OF PLAN
    35  
ARTICLE XVII TERM OF PLAN
    35  
ARTICLE XVIII NAME OF PLAN
    36  
EXHIBIT A PERFORMANCE GOALS
    i  

 i 

 



--------------------------------------------------------------------------------



 



TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
 
2006 STOCK INCENTIVE PLAN
 
ARTICLE I
PURPOSE
     The purpose of this 2006 Stock Incentive Plan (the “Plan”) is to enhance
the profitability and value of the Company for the benefit of its stockholders
by enabling the Company to offer Eligible Employees, Consultants and
Non-Employee Directors stock-based incentives in the Company to attract, retain
and reward such individuals and strengthen the mutuality of interests between
such individuals and the Company’s stockholders.
ARTICLE II
DEFINITIONS
     For purposes of the Plan, the following terms shall have the following
meanings:
     2.1 “Acquisition Event” means a merger or consolidation in which the
Company is not the surviving entity, any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person or entity or by a group of persons and/or entities
acting in concert, or the sale or transfer of all or substantially all of the
Company’s assets. The occurrence of Acquisition Event shall be determined by the
Committee in its sole discretion.
     2.2 “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) that is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) that directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
of its Affiliates has a material equity interest and that is designated as an
“Affiliate” by resolution of the Committee; provided, however, that the Common
Stock subject to any Award constitutes “service recipient stock” for purposes of
Section 409A of the Code or otherwise does not subject the Award to Section 409A
of the Code.
     2.3 “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Share or Other Stock-Based
Award. All Awards shall be granted by, confirmed by, and subject to the terms
of, a written or electronic agreement executed by the Company and the
Participant. Any reference herein to an agreement

 



--------------------------------------------------------------------------------



 



in writing shall be deemed to include an electronic writing to the extent
permitted by applicable law.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Cause” means with respect to a Participant’s Termination of Employment
or Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to: (i) a Participant’s conviction of, or plea of guilty or nolo contendere
to, a felony; (ii) perpetration by a Participant of an illegal act, dishonesty,
or fraud that could cause significant economic injury to the Company; (iii) a
Participant’s insubordination, refusal to perform his or her duties or
responsibilities for any reason other than illness or incapacity or materially
unsatisfactory performance of his or her duties for the Company; (iv) continuing
willful and deliberate failure by the Participant to perform the Participant’s
duties in any material respect, provided that the Participant is given notice
and an opportunity to effectuate a cure as determined by the Committee; or (v) a
Participant’s willful misconduct with regard to the Company that could have a
material adverse effect on the Company; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
of like import), “cause” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “cause” only
applies on occurrence of a change in control, such definition of “cause” shall
not apply until a change in control actually takes place and then only with
regard to a termination thereafter. With respect to a Participant’s Termination
of Directorship, “cause” means an act or failure to act that constitutes cause
for removal of a director under applicable Delaware law.
     2.6 “Change in Control” has the meaning set forth in Section 12.2.
     2.7 “Change in Control Price” has the meaning set forth in Section 12.1.
     2.8 “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.
     2.9 “Committee” means: (a) with respect to the application of the Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more non-employee directors, each of whom shall be (i) a
“non-employee director” as defined in Rule 16b-3; (ii) to the extent required by
Section 162(m) of the Code, an “outside director” as defined under Section
162(m) of the Code; and (iii) an “independent director” as defined under NASD
Rule 4200(a)(15) or such other applicable stock exchange rule; and (b) with
respect to the application of the Plan to Non-Employee Directors, (i) the Board,
or (ii) a committee or subcommittee (which may differ from the committee or
subcommittee established for the grant of Awards to employees) comprised of two
or more non-employee directors each of whom qualify as a “non-employee director”
as defined in Rule 16b-3 and an “independent director” as defined under

2



--------------------------------------------------------------------------------



 



NASD Rule 4200(a)(15). To the extent that no Committee exists that has the
authority to administer the Plan, the functions of the Committee shall be
exercised by the Board. If for any reason the appointed Committee does not meet
the requirements of Rule 16b-3 or Section 162(m) of the Code, such noncompliance
shall not affect the validity of Awards, grants, interpretations or other
actions of the Committee.
     2.10 “Common Stock” means the Common Stock, $0.001 par value per share, of
the Company.
     2.11 “Company” means Town Sports International Holdings, Inc., a Delaware
corporation, and its successors by operation of law.
     2.12 “Consultant” means any natural person who provides bona fide
consulting or advisory services to the Company or its Affiliates pursuant to a
written agreement, which are not in connection with the offer and sale of
securities in a capital-raising transaction, and do not, directly or indirectly,
promote or maintain a market for the Company’s or its Affiliates’ securities.
     2.13 “Detrimental Activity” means:

  (a)   disclosing, divulging, furnishing or making available to anyone at any
time, except as necessary in the furtherance of Participant’s responsibilities
to the Company or any of its Affiliates, either during or subsequent to
Participant’s service relationship with the Company or its Affiliates, any
knowledge or information with respect to confidential or proprietary
information, methods, processes, plans or materials of the Company or any of its
Affiliates, or with respect to any other confidential or proprietary aspects of
the business of the Company or any of its Affiliate, acquired by the Participant
at any time prior to the Participant’s Termination;     (b)   any activity while
employed or performing services that results, or if known could reasonably be
expected to result, in the Participant’s Termination that is classified by the
Company as a termination for Cause;     (c)   (i) directly or indirectly
soliciting, enticing or inducing any employee of the Company or of any of its
Affiliates to be employed by an person, firm or corporation that is, directly or
indirectly, in competition with the business or activities of the Company or any
of its Affiliates; (ii) directly or indirectly approaching any such employee for
these purposes; (iii) authorizing or knowingly approving the taking of such
actions by other persons on behalf of any such person, firm or corporation, or
assisting any such person, firm or corporation in taking such action;
(iv) directly or indirectly soliciting, raiding, enticing or inducing any
person, firm or corporation (other than the U.S. Government or its agencies) who
or which is, or at any time from and after the date of grant of the Award was, a
customer of the Company or of any of its Affiliates to become a

3



--------------------------------------------------------------------------------



 



      customer for the same or similar products or services that it purchased
from the Company or any of its Affiliates, or any other person, firm or
corporation, or approaching any such customer for such purpose or authorize or
knowingly approving the taking of such actions by any other person; or

  (d)   a material breach of any agreement between the Participant and the
Company or an Affiliate (including, without limitation, any employment agreement
or noncompetition or nonsolicitation or confidentiality agreement). Unless
otherwise determined by the Committee at grant, Detrimental Activity shall not
be deemed to occur after the end of the one-year period following the
Participant’s Termination.

For purposes of subsections (a), (c) and (d) above, the Chief Executive Officer
of the Company has the authority to provide the Participant with written
authorization to engage in the activities contemplated thereby and no other
person shall have authority to provide the Participant with such authorization.
     2.14 “Disability” means with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.
     2.15 “Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship that could
reasonably be expected to adversely affect in any manner: (a) the conduct of the
business of the Company or its Affiliates (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company or its Affiliates, or any of their products, or their past or present
officers, directors or employees.
     2.16 “Effective Date” means the effective date of the Plan as defined in
Article XVI.
     2.17 “Eligible Employees” means each employee of the Company or an
Affiliate.
     2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and all rules and regulations promulgated thereunder. Any references to any
section of the Exchange Act shall also be a reference to any successor
provision.
     2.19 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date and
except as provided below, the last sales price reported for the Common Stock on
the applicable date: (a) as reported on the principal national securities
exchange in the United States on which it is then traded or The NASDAQ Stock
Market; or (b) if not traded on any such national securities exchange or The
NASDAQ Stock Market, as quoted on an automated quotation system sponsored by the
National Association of Securities Dealers, Inc. or if the Common Stock shall
not have been reported or

4



--------------------------------------------------------------------------------



 



quoted on such date, on the first day prior thereto on which the Common Stock
was reported or quoted. For purposes of the grant of any Award, the applicable
date shall be the trading day on which the Award is granted, or if such grant
date is not a trading day, the trading day immediately prior to the date on
which the Award is granted. For purposes of the exercise of any Award, the
applicable date shall be the date a notice of exercise is received by the
Company or, if not a day on which the applicable market is open, the next day
that it is open. Notwithstanding anything herein to the contrary, for purposes
of granting Incentive Stock Options, “Fair Market Value” means the price for
Common Stock set by the Committee in good faith based on reasonable methods set
forth under Section 422 of the Code including, without limitation, a method
utilizing the average of prices of the Common Stock reported on the principal
national securities exchange on which it is then traded during a reasonable
period designated by the Committee.
     2.20 “Family Member” means “family member” as defined in Rule 701 under the
Securities Act or, following the filing of a form S-8 pursuant to the Securities
Act with respect to the Plan, as defined in Section A.1.(5) of the general
instructions of Form S-8, as may be amended from time to time.
     2.21 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parent (if any) under the Plan
intended to be and designated as an “Incentive Stock Option” within the meaning
of Section 422 of the Code.
     2.22 “Non-Employee Director” means a non-employee director of the Company
as defined in Rule 16b-3.
     2.23 “Non-Qualified Stock Option” means any Stock Option awarded under the
Plan that is not an Incentive Stock Option.
     2.24 “Other Stock-Based Award” means an Award under Article X of the Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, a restricted
stock unit or an Award valued by reference to an Affiliate.
     2.25 “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
     2.26 “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.
     2.27 “Performance Period” means the duration of the period during which
receipt of an Award is subject to the satisfaction of performance criteria, such
period as determined by the Committee in its sole discretion.
     2.28 “Performance Share” means an Award made pursuant to Article IX of the
Plan of the right to receive Common Stock or cash of an equivalent value at the
end of a specified Performance Period.

5



--------------------------------------------------------------------------------



 



     2.29 “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.
     2.30 “Plan” means this Town Sports International Holdings, Inc. 2006 Stock
Incentive Plan, as amended from time to time.
     2.31 “Reference Stock Option” has the meaning set forth in Section 7.1.
     2.32 “Registration Date” means the first date after the Effective Date on
which (a) the Company sells its Common Stock in a bona fide underwriting
pursuant to a registration statement under the Securities Act or (b) any class
of common equity securities of the Company is required to be registered under
Section 12 of the Exchange Act.
     2.33 “Restricted Stock” means a share of Common Stock issued under the Plan
that is subject to restrictions under Article VIII.
     2.34 “Restriction Period” has the meaning set forth in Section 8.3(a).
     2.35 “Retirement” means a voluntary Termination of Employment or
Termination of Consultancy at or after age 65 or such earlier date after age 50
as may be approved by the Committee, in its sole discretion, at the time of
grant, or thereafter provided that the exercise of such discretion does not make
the applicable Award subject to Section 409A of the Code, except that Retirement
shall not include any Termination with or without Cause. With respect to a
Participant’s Termination of Directorship, Retirement means the failure to stand
for reelection or the failure to be reelected on or after a Participant has
attained age 65 or, with the consent of the Board, provided that the exercise of
such discretion does not make the applicable Award subject to Section 409A of
the Code, before age 65 but after age 50.
     2.36 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provision.
     2.37 “Section  162(m) of the Code” means the exception for
performance-based compensation under Section 162(m) of the Code and any
applicable Treasury regulations thereunder.
     2.38 “Section 4.2 Event” has the meaning set forth in Section 4.2(b).
     2.39 “Securities Act” means the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.
     2.40 “Stock Appreciation Right” means the right pursuant to an Award
granted under Article VII. A Tandem Stock Appreciation Right shall mean the
right to surrender to the Company all (or a portion) of a Stock Option in
exchange for a number of shares of Common Stock and/or cash, as determined by
the Committee, equal to the difference between (a) the Fair Market Value on the
date such Stock Option (or such portion thereof) is surrendered, of the Common
Stock covered by such Stock Option (or such portion thereof), and (b) the
aggregate

6



--------------------------------------------------------------------------------



 



exercise price of such Stock Option (or such portion thereof). A Non-Tandem
Stock Appreciation Right shall mean the right to receive a number of shares of
Common Stock and/or cash, as determined by the Committee, equal to the
difference between (i) the Fair Market Value of a share of Common Stock on the
date such right is exercised, and (ii) the aggregate exercise price of such
right, otherwise than on surrender of a Stock Option.
     2.41 “Stock Option” or “Option” means any option to purchase shares of
Common Stock granted to Eligible Employees, Non-Employee Directors or
Consultants pursuant to Article VI.
     2.42 “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.
     2.43 “Ten Percent Stockholder” means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.
     2.44 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
     2.45 “Termination of Consultancy” means: (a) that the Consultant is no
longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity that is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.
     2.46 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.
     2.47 “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity that is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such

7



--------------------------------------------------------------------------------



 



Eligible Employee is no longer an Eligible Employee, a Consultant or a
Non-Employee Director. Notwithstanding the foregoing, the Committee may, in its
sole discretion, otherwise define Termination of Employment in the Award
agreement or, if no rights of a Participant are reduced, may otherwise define
Termination of Employment thereafter.
     2.48 “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferrable” shall have a correlative meaning.
     2.49 “Transition Period” means the “reliance period” under Treasury
Regulation Section 1.162-27(f)(2), which ends on the earliest to occur of the
following: (i) the date of the first annual meeting of stockholders of the
Company at which directors are to be elected that occurs after December 31,
2010; (ii) the date the Plan is materially amended for purposes of Treasury
Regulation Section 1.162-27(h)(1)(iii); or (iii) the date all shares of Common
Stock available for issuance under the Plan have been allocated.
ARTICLE III
ADMINISTRATION
     3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.
     3.2 Grants of Awards. The Committee shall have full authority to grant,
pursuant to the terms of the Plan, to Eligible Employees, Consultants and
Non-Employee Directors: (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock, (iv) Performance Shares; and (v) Other Stock-Based
Awards. In particular, the Committee shall have the authority:

  (a)   to select the Eligible Employees, Consultants and Non-Employee Directors
to whom Awards may from time to time be granted hereunder;     (b)   to
determine whether and to what extent Awards are to be granted hereunder to one
or more Eligible Employees, Consultants or Non-Employee Directors;     (c)   to
determine, in accordance with the terms of the Plan, the number of shares of
Common Stock to be covered by each Award granted hereunder;     (d)   to
determine the terms and conditions, not inconsistent with the terms of the Plan,
of any Award granted hereunder (including, but not limited to, the exercise or
purchase price (if any), any restriction or limitation, any vesting schedule or
acceleration thereof, or any forfeiture restrictions or

8



--------------------------------------------------------------------------------



 



      waiver thereof, regarding any Award and the shares of Common Stock
relating thereto, based on such factors, if any, as the Committee shall
determine, in its sole discretion);

  (e)   to determine whether, to what extent and under what circumstances grants
of Options and other Awards under the Plan are to operate on a tandem basis
and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;     (f)   to determine whether and under what circumstances
a Stock Option may be settled in cash, Common Stock and/or Restricted Stock
under Section 6.3(d);     (g)   to determine whether, to what extent and under
what circumstances Common Stock and other amounts payable with respect to an
Award under the Plan shall be deferred either automatically or at the election
of the Participant in any case, subject to, and in accordance with, Section 409A
of the Code;     (h)   to determine whether a Stock Option is an Incentive Stock
Option or Non-Qualified Stock Option;     (i)   to determine whether to require
a Participant, as a condition of the granting of any Award, to not sell or
otherwise dispose of shares acquired pursuant to an Award for a period of time
as determined by the Committee, in its sole discretion, following the date of
such Award;     (j)   to offer to buy out an Award previously granted, based on
such terms and conditions as the Committee shall establish and communicate to
the Participant at the time such offer is made; provided that any such purchase
of an Award shall be limited to no more than the fair market value of such Award
on the date of purchase; and     (k)   generally, to exercise such powers and to
perform such acts as the Committee deems necessary or expedient to promote the
best interests of the Company that are not in conflict with the provisions of
the Plan.

     3.3 Guidelines. Subject to Article XIII, the Committee shall, in its sole
discretion, have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan and perform all acts,
including the delegation of its responsibilities (to the extent permitted by
applicable law and applicable stock exchange rules), as it shall, from time to
time, deem advisable; to construe and interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreements relating thereto);
and to otherwise supervise the administration of the Plan. The Committee may, in
its sole discretion, correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it shall deem necessary to effectuate the purpose and intent of
the Plan. The Committee may, in its sole discretion, adopt special guidelines
and

9



--------------------------------------------------------------------------------



 



provisions for persons who are residing in or employed in, or subject to, the
taxes of, any domestic or foreign jurisdictions to comply with applicable tax
and securities laws of such domestic or foreign jurisdictions. To the extent
applicable, the Plan is intended to comply with the applicable requirements of
Rule 16b-3 and with respect to Awards intended to be “performance-based,” the
applicable provisions of Section 162(m) of the Code, and the Plan shall be
limited, construed and interpreted in a manner so as to comply therewith.
     3.4 Decisions Final. Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.
     3.5 Procedures. If the Committee is appointed, the Board shall designate
one of the members of the Committee as chairman and the Committee shall hold
meetings, subject to the By-Laws of the Company, at such times and places as it
shall deem advisable, including, without limitation, by telephone conference or
by written consent to the extent permitted by applicable law. A majority of the
Committee members shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing and signed by all the Committee members in accordance with
the By-Laws of the Company shall be as fully effective as if it had been made by
a vote at a meeting duly called and held. The Committee shall keep minutes of
its meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.
     3.6 Designation of Consultants/Liability.

  (a)   The Committee may, in its sole discretion, designate employees of the
Company and professional advisors to assist the Committee in the administration
of the Plan and (to the extent permitted by applicable law and applicable
exchange rules) may grant authority to officers to grant Awards and/or execute
agreements or other documents on behalf of the Committee.     (b)   The
Committee may, in its sole discretion, employ such legal counsel, consultants
and agents as it may deem desirable for the administration of the Plan and may
rely upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee or the Board in the engagement of any such counsel, consultant or
agent shall be paid by the Company. The Committee, its members and any person
designated pursuant to subsection (a) above shall not be liable for any action
or determination made in good faith with respect to the Plan. To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

10



--------------------------------------------------------------------------------



 



     3.7 Indemnification. To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer or employee
of the Company or any Affiliate and member or former member of the Committee or
the Board shall be indemnified and held harmless by the Company against any cost
or expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such officer’s, employee’s, member’s or
former member’s fraud or bad faith. Such indemnification shall be in addition to
any rights of indemnification the officers, employees, directors or members or
former officers, directors or members may have under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under the Plan.
ARTICLE IV
SHARE LIMITATION
     4.1 Shares.

  (a)   General Limitations. The aggregate number of shares of Common Stock that
may be issued or used for reference purposes or with respect to which Awards may
be granted under the Plan shall not exceed 1,300,000 shares (subject to any
increase or decrease pursuant to Section 4.2), which may be either authorized
and unissued Common Stock or Common Stock held in or acquired for the treasury
of the Company or both. If any Option, Stock Appreciation Right or Other
Stock-Based Award granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of shares of Common
Stock underlying any unexercised Award shall again be available for the purpose
of Awards under the Plan. If any shares of Restricted Stock, Performance Shares
or Other Stock-Based Awards, denominated in shares of Common Stock, granted
under the Plan are forfeited for any reason, the number of forfeited shares of
Restricted Stock, Performance Shares or such Other Stock-Based Awards shall
again be available for the purposes of Awards under the Plan, as provided in
this Section 4.1(a). If a Tandem Stock Appreciation Right or a Limited Stock
Appreciation Right is granted in tandem with an Option, such grant shall only
apply once against the maximum number of shares of Common Stock that may be
issued under the Plan. In addition, subject to the sentence below, in
determining the number of shares of Common Stock available for Awards, if,
pursuant to any applicable Committee procedures, Common Stock has been delivered
or exchanged by a Participant as full or partial payment to the Company for
payment of the exercise price, or for payment of withholding taxes, or if the
number

11



--------------------------------------------------------------------------------



 



      shares of Common Stock otherwise deliverable has been reduced for payment
of the exercise price or for payment of withholding taxes, the number of shares
of Common Stock exchanged as payment in connection with the exercise or for
withholding or reduced shall again be available for purpose of Awards under the
Plan. Notwithstanding anything herein to the contrary, any share of Common Stock
that again becomes available for grant pursuant to this Section 4.1(a) shall be
added back as one share of Common Stock to the maximum aggregate limit.

  (b)   Individual Participant Limitations.

     (i) The maximum number of shares of Common Stock subject to any Award of
Stock Options, Stock Appreciation Rights or shares of Restricted Stock for which
the grant of such Award or the lapse of the relevant Restriction Period is
subject to the attainment of Performance Goals in accordance with
Section 8.3(a)(ii), which may be granted under the Plan during any fiscal year
of the Company to each Eligible Employee or Consultant shall be 250,000 shares
per type of Award (which shall be subject to any further increase or decrease
pursuant to Section 4.2), provided that the maximum number of shares of Common
Stock for all types of Awards does not exceed 250,000 (which shall be subject to
any further increase or decrease pursuant to Section 4.2) during any fiscal year
of the Company. If a Tandem Stock Appreciation Right is granted or a Limited
Stock Appreciation Right is granted in tandem with a Stock Option, it shall
apply against the Eligible Employee’s or Consultant’s individual share
limitations for both Stock Appreciation Rights and Stock Options.
     (ii) The maximum number of shares of Common Stock subject to any Award of
Stock Options (other than Incentive Stock Options), Stock Appreciation Rights or
Other Stock-Based Awards that may be granted under the Plan during any fiscal
year of the Company to each Non-Employee Director shall be 250,000 shares per
type of Award (which shall be subject to any further increase or decrease
pursuant to Section 4.2), provided that the maximum number of shares of Common
Stock for all types of Awards does not exceed 250,000 (which shall be subject to
any further increase or decrease pursuant to Section 4.2) during any fiscal year
of the Company. If a Tandem Stock Appreciation Right is granted or a Limited
Stock Appreciation Right is granted in tandem with a Stock Option, it shall
apply against the Non-Employee Director’s individual share limitations for both
Stock Appreciation Rights and Stock Options.
     (iii) There are no annual individual Eligible Employee or Consultant share
limitations on Restricted Stock for which the grant of such Award or the lapse
of the relevant Restriction Period is not subject to attainment of Performance
Goals in accordance with Section 8.3(a)(ii).

12



--------------------------------------------------------------------------------



 



     (iv) The maximum value at grant of Performance Shares that may be granted
under the Plan with respect to any fiscal year of the Company to each Eligible
Employee or Consultant shall be $1,000,000. Each Performance Share shall be
referenced to one share of Common Stock and shall be charged against the
available shares under the Plan at the time the unit value measurement is
converted to a referenced number of shares of Common Stock in accordance with
Section 9.1.
     (v) The individual Participant limitations set forth in this Section 4.1(b)
shall be cumulative; that is, to the extent that shares of Common Stock for
which Awards are permitted to be granted to an Eligible Employee or a Consultant
during a fiscal year are not covered by an Award to such Eligible Employee or
Consultant in a fiscal year, the number of shares of Common Stock available for
Awards to such Eligible Employee or Consultant shall automatically increase in
the subsequent fiscal years during the term of the Plan until used.
     (vi) The individual Participant limitations set forth in this
Section 4.1(b) shall not apply prior to the Registration Date and, following the
Registration Date, this Section 4.1(b) shall not apply until the expiration of
the Transition Period.
     4.2 Changes.

  (a)   The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate, (vi) any Section 4.2 Event,
or (vii) any other corporate act or proceeding.     (b)   Subject to the
provisions of Section 4.2(d), in the event of any such change in the capital
structure or business of the Company by reason of any stock split, reverse stock
split, stock dividend, extraordinary dividend (whether cash or stock),
subdivision, combination or reclassification of shares, recapitalization,
merger, amalgamation, conversion, adjustment, consolidation, spin-off,
reorganization, partial or complete liquidation, issuance of rights or warrants
to purchase any Common Stock or securities convertible or exercisable into, or
exchangeable for, Common Stock, issuance of any class of securities convertible
or exercisable into, or exercisable for, any class of stock, any sale or
transfer of all or part of the Company’s assets or business, or any other
corporate transaction or event having an effect similar to any of the foregoing
(a “Section 4.2 Event”)

13



--------------------------------------------------------------------------------



 



      and the Committee determines in its sole discretion that an adjustment is
necessary or appropriate under the Plan to prevent substantial dilution or
enlargement of the rights granted to, or available for, Participants under the
Plan, then (i) the aggregate number and kind of shares that thereafter may be
issued under the Plan, (ii) the number and kind of shares or other property
(including cash) to be issued upon exercise of an outstanding Award or under
other Awards granted under the Plan, (iii) the purchase price thereof, and/or
(iv) the individual Participant limitations set forth in Section 4.1(b) (other
than those based on cash limitations) shall be adjusted consistent with such
change in such manner as the Committee may, in its sole discretion, deem
appropriate and equitable to prevent substantial dilution or enlargement of the
rights granted to, or available for, Participants under the Plan. Any such
adjustment determined by the Committee shall be final, binding and conclusive on
the Company and all Participants and their respective heirs, executors,
administrators, successors and assigns. Furthermore, in connection with any
Section 4.2 Event, the Committee may provide, in its sole discretion, for the
cancellation of any outstanding Awards and payment in cash or other property in
exchange therefor. Except as provided in this Section 4.2 or in the applicable
Award agreement, a Participant shall have no rights by reason of any Section 4.2
Event.

  (c)   Fractional shares of Common Stock resulting from any adjustment in
Awards pursuant to Section 4.2(a) or Section 4.2(b) shall be aggregated until,
and eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.     (d)   In the event of an Acquisition Event, the Committee may, in its
sole discretion, terminate all outstanding and unexercised Stock Options or
Stock Appreciation Rights or any Other Stock Based Award that provides for a
Participant elected exercise (“Exercisable Awards”) effective as of the date of
the Acquisition Event, by delivering notice of termination to each Participant
at least 20 days prior to the date of consummation of the Acquisition Event, in
which case during the period from the date on which such notice of termination
is delivered to the consummation of the Acquisition Event, each such Participant
shall have the right to exercise his or her Exercisable Awards that are then
outstanding to the extent vested as of the date on which such notice of
termination is delivered (or, at the discretion of the Committee, without regard
to any limitations on exercisability otherwise contained in the Award
agreements), but any such exercise shall be contingent on the occurrence of the
Acquisition Event,

14



--------------------------------------------------------------------------------



 



      and, provided that, if the Acquisition Event does not take place within a
specified period after giving such notice for any reason whatsoever, the notice
and exercise pursuant thereto shall be null and void. For the avoidance of
doubt, in the event of an Acquisition Event, the Committee may, in its sole
discretion, terminate any Exercisable Award for which the exercise price is
equal to or exceeds the Fair Market Value without payment of consideration
therefor.

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the applicable
provisions of Section 4.2(b) and Article XII shall apply.
     4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to
the contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.
ARTICLE V
ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS
     5.1 General Eligibility. All Eligible Employees, Consultants, Non-Employee
Directors and prospective employees and consultants are eligible to be granted
Awards, subject to the terms and conditions of the Plan. Eligibility for the
grant of Awards and actual participation in the Plan shall be determined by the
Committee in its sole discretion.
     5.2 Incentive Stock Options. Notwithstanding anything herein to the
contrary, only Eligible Employees of the Company, its Subsidiaries and its
Parent (if any) are eligible to be granted Incentive Stock Options under the
Plan. Eligibility for the grant of an Incentive Stock Option and actual
participation in the Plan shall be determined by the Committee in its sole
discretion.
     5.3 General Requirement. The vesting and exercise of Awards granted to a
prospective employee or consultant are conditioned upon such individual actually
becoming an Eligible Employee or Consultant.
ARTICLE VI
STOCK OPTIONS
     6.1 Options. Each Stock Option granted under the Plan shall be one of two
types: (a) an Incentive Stock Option; or (b) a Non-Qualified Stock Option.
     6.2 Grants. The Committee shall, in its sole discretion, have the authority
to grant to any Eligible Employee (subject to Section 5.2) Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options. The
Committee shall, in its sole discretion, have the authority to grant any
Consultant or Non-Employee Director Non-Qualified Stock Options. To

15



--------------------------------------------------------------------------------



 



the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof that does not qualify shall
constitute a separate Non-Qualified Stock Option.
     6.3 Terms of Options. Options granted under the Plan shall be subject to
the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee, in its sole discretion, shall deem desirable:

  (a)   Exercise Price. The exercise price per share of Common Stock subject to
a Stock Option shall be determined by the Committee at the time of grant,
provided that the per share exercise price of a Stock Option shall not be less
than 100% (or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant.     (b)   Stock Option Term. The term of each Stock Option shall be fixed
by the Committee, provided that no Stock Option shall be exercisable more than
10 years after the date the Option is granted; and provided further that the
term of an Incentive Stock Option granted to a Ten Percent Stockholder shall not
exceed five years.     (c)   Exercisability. Stock Options shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant. If the Committee provides, in its
discretion, that any Stock Option is exercisable subject to certain limitations
(including, without limitation, that such Stock Option is exercisable only in
installments or within certain time periods or upon attainment of certain
financial results), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine, in its sole discretion.
Unless otherwise determined by the Committee at grant, the Option agreement
shall provide that (i) in the event the Participant engages in Detrimental
Activity prior to any exercise of the Stock Option, all Stock Options held by
the Participant shall thereupon terminate and expire, (ii) as a condition of the
exercise of a Stock Option, the Participant shall be required to certify (or
shall be deemed to have certified) at the time of exercise in a manner
acceptable to the Company that the Participant is in compliance with the terms
and conditions of the Plan and that the Participant has not engaged in, and does
not intend to engage in, any Detrimental Activity, and (iii) in the event the
Participant engages in Detrimental Activity during the one-year period
commencing on the later of the date the Stock Option is exercised or the date of
the Participant’s Termination, the Company shall be entitled to recover from the
Participant at any time within one year after such date, and the Participant
shall pay

16



--------------------------------------------------------------------------------



 



      over to the Company, an amount equal to any gain realized as a result of
the exercise (whether at the time of exercise or thereafter).

  (d)   Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Common Stock is traded on a national
securities exchange, The NASDAQ Stock Market or quoted on a national quotation
system sponsored by the National Association of Securities Dealers, and the
Committee authorizes, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Company an amount equal to the purchase price; or
(iii) on such other terms and conditions as may be acceptable to the Committee
(including, without limitation, the relinquishment of Stock Options or by
payment in full or in part in the form of Common Stock owned by the Participant
based on the Fair Market Value of the Common Stock on the payment date as
determined by the Committee, in its sole discretion). No shares of Common Stock
shall be issued until payment therefor, as provided herein, has been made or
provided for.     (e)   Non-Transferability of Options. No Stock Option shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter that a Non-Qualified Stock Option that is otherwise not Transferable
pursuant to this Section is Transferable to a Family Member in whole or in part
and in such circumstances, and under such conditions, as determined by the
Committee, in its sole discretion. A Non-Qualified Stock Option that is
Transferred to a Family Member pursuant to the preceding sentence (i) may not be
subsequently Transferred otherwise than by will or by the laws of descent and
distribution and (ii) remains subject to the terms of the Plan and the
applicable Award agreement. Any shares of Common Stock acquired upon the
exercise of a Non-Qualified Stock Option by a permissible transferee of a
Non-Qualified Stock Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Stock Option shall be subject to the
terms of the Plan and the applicable Award agreement.     (f)   Incentive Stock
Option Limitations. To the extent that the aggregate Fair Market Value
(determined as of the time of grant) of the Common Stock

17



--------------------------------------------------------------------------------



 



      with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year under the Plan
and/or any other stock option plan of the Company, any Subsidiary or any Parent
exceeds $100,000, such Options shall be treated as Non-Qualified Stock Options.
Should any provision of the Plan not be necessary in order for the Stock Options
to qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may, in its sole discretion, amend the Plan accordingly,
without the necessity of obtaining the approval of the stockholders of the
Company.

  (g)   Form, Modification, Extension and Renewal of Stock Options. Subject to
the terms and conditions and within the limitations of the Plan, Stock Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may, in its sole discretion (i) modify, extend or
renew outstanding Stock Options granted under the Plan (provided that the rights
of a Participant are not reduced without his or her consent and provided further
that such action does not subject the Stock Options to Section 409A of the
Code), and (ii) accept the surrender of outstanding Stock Options (up to the
extent not theretofore exercised) and authorize the granting of new Stock
Options in substitution therefor (to the extent not theretofore exercised).
Notwithstanding the foregoing, an outstanding Option may not be modified to
reduce the exercise price thereof nor may a new Option at a lower price be
substituted for a surrendered Option (other than adjustments or substitutions in
accordance with Section 4.2), unless such action is approved by the stockholders
of the Company.     (h)   Buyout and Settlement Provisions. The Committee may at
any time offer to buy out an Option previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time that such offer is made, provided that such purchase of an Option
shall be limited to no more than the fair market value of the Award on the date
of such purchase.     (i)   Early Exercise. The Committee may provide that a
Stock Option include a provision whereby the Participant may elect at any time
before the Participant’s Termination to exercise the Stock Option as to any part
or all of the shares of Common Stock subject to the Stock Option prior to the
full vesting of the Stock Option and such shares shall be subject to the
provisions of Article VI and treated as Restricted Stock. Any unvested shares of
Common Stock so purchased may be subject to a repurchase option in favor of the
Company or to any other restriction the Committee determines to be appropriate.
    (j)   Other Terms and Conditions. Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of the Plan,
as the Committee shall, in its sole discretion, deem appropriate.

18



--------------------------------------------------------------------------------



 



ARTICLE VII
STOCK APPRECIATION RIGHTS
     7.1 Tandem Stock Appreciation Rights. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a “Reference Stock
Option”) granted under the Plan (“Tandem Stock Appreciation Rights”). In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option.
     7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee in its sole discretion, and the
following:

  (a)   Exercise Price. The exercise price per share of Common Stock subject to
a Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.     (b)   Term. A Tandem Stock Appreciation
Right or applicable portion thereof granted with respect to a Reference Stock
Option shall terminate and no longer be exercisable upon the termination or
exercise of the Reference Stock Option, except that, unless otherwise determined
by the Committee, in its sole discretion, at the time of grant, a Tandem Stock
Appreciation Right granted with respect to less than the full number of shares
covered by the Reference Stock Option shall not be reduced until and then only
to the extent the exercise or termination of the Reference Stock Option causes
the number of shares covered by the Tandem Stock Appreciation Right to exceed
the number of shares remaining available and unexercised under the Reference
Stock Option.     (c)   Exercisability. Tandem Stock Appreciation Rights shall
be exercisable only at such time or times and to the extent that the Reference
Stock Options to which they relate shall be exercisable in accordance with the
provisions of Article VI, and shall be subject to the provisions of
Section 6.3(c).     (d)   Method of Exercise. A Tandem Stock Appreciation Right
may be exercised by the Participant by surrendering the applicable portion of
the Reference Stock Option. Upon such exercise and surrender, the Participant
shall be entitled to receive the payment determined in the manner prescribed in
this Section 7.2. Stock Options that have been so surrendered, in whole or in
part, shall no longer be exercisable to the extent the related Tandem Stock
Appreciation Rights have been exercised.

19



--------------------------------------------------------------------------------



 



  (e)   Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or shares of Common Stock (as chosen by the Committee in its sole
discretion at grant, or thereafter if no rights of a Participant are reduced)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement, multiplied by the number of shares in respect of which the
Tandem Stock Appreciation Right shall have been exercised.     (f)   Deemed
Exercise of Reference Stock Option. Upon the exercise of a Tandem Stock
Appreciation Right, the Reference Stock Option or part thereof to which such
Stock Appreciation Right is related shall be deemed to have been exercised for
the purpose of the limitation set forth in Article IV of the Plan on the number
of shares of Common Stock to be issued under the Plan.     (g)  
Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable only
when and to the extent that the underlying Stock Option would be Transferable
under Section 6.3(e) of the Plan.

     7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Stock Options granted under
the Plan.
     7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights.
Non-Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee in its sole discretion, and the
following:

  (a)   Exercise Price. The exercise price per share of Common Stock subject to
a Non-Tandem Stock Appreciation Right shall be determined by the Committee at
the time of grant, provided that the per share exercise price of a Non-Tandem
Stock Appreciation Right shall not be less than 100% of the Fair Market Value of
the Common Stock at the time of grant.     (b)   Term. The term of each
Non-Tandem Stock Appreciation Right shall be fixed by the Committee, but shall
not be greater than 10 years after the date the right is granted.     (c)  
Exercisability. Non-Tandem Stock Appreciation Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise

20



--------------------------------------------------------------------------------



 



      provisions or acceleration of the time at which such right may be
exercised), based on such factors, if any, as the Committee shall determine, in
its sole discretion. Unless otherwise determined by the Committee at grant, the
Award agreement shall provide that (i) in the event the Participant engages in
Detrimental Activity prior to any exercise of the Non-Tandem Stock Appreciation
Right, all Non-Tandem Stock Appreciation Rights held by the Participant shall
thereupon terminate and expire, (ii) as a condition of the exercise of a
Non-Tandem Stock Appreciation Right, the Participant shall be required to
certify (or shall be deemed to have certified) at the time of exercise in a
manner acceptable to the Company that the Participant is in compliance with the
terms and conditions of the Plan and that the Participant has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event the Participant engages in Detrimental Activity during the one-year period
commencing on the later of the date the Non-Tandem Stock Appreciation Right is
exercised or the date of the Participant’s Termination, the Company shall be
entitled to recover from the Participant at any time within one year after such
date, and the Participant shall pay over to the Company, an amount equal to any
gain realized as a result of the exercise (whether at the time of exercise or
thereafter).

  (d)   Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time in
accordance with the applicable Award agreement, by giving written notice of
exercise to the Company specifying the number of Non-Tandem Stock Appreciation
Rights to be exercised.     (e)   Payment. Upon the exercise of a Non-Tandem
Stock Appreciation Right a Participant shall be entitled to receive, for each
right exercised, up to, but no more than, an amount in cash and/or shares of
Common Stock (as chosen by the Committee in its sole discretion at grant, or
thereafter if no rights of a Participant are reduced) equal in value to the
excess of the Fair Market Value of one share of Common Stock on the date the
right is exercised over the Fair Market Value of one share of Common Stock on
the date the right was awarded to the Participant.     (f)  
Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant’s lifetime, only by the Participant.

     7.5 Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation Right.
Limited Stock Appreciation Rights may be exercised only upon the occurrence of a
Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter. Upon the

21



--------------------------------------------------------------------------------



 



exercise of Limited Stock Appreciation Rights, except as otherwise provided in
an Award agreement, the Participant shall receive in cash or Common Stock, as
determined by the Committee, an amount equal to the amount (a) set forth in
Section 7.2(e) with respect to Tandem Stock Appreciation Rights, or (b) set
forth in Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights, as
applicable.
ARTICLE VIII
RESTRICTED STOCK
     8.1 Awards of Restricted Stock. Shares of Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan. The
Committee shall, in its sole discretion, determine the Eligible Employees,
Consultants and Non-Employee Directors, to whom, and the time or times at which,
grants of Restricted Stock shall be made, the number of shares to be awarded,
the price (if any) to be paid by the Participant (subject to Section 8.2), the
time or times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards. The Committee may condition the grant or vesting of Restricted
Stock upon the attainment of specified performance targets (including, the
Performance Goals specified in Exhibit A attached hereto) or such other factors
as the Committee may determine, in its sole discretion, including to comply with
the requirements of Section 162(m) of the Code.
     Unless otherwise determined by the Committee at grant, each Award of
Restricted Stock shall provide that in the event the Participant engages in
Detrimental Activity prior to, or during the one-year period after, any vesting
of Restricted Stock, the Committee may direct that all unvested Restricted Stock
shall be immediately forfeited to the Company and that the Participant shall pay
over to the Company an amount equal to the Fair Market Value at the time of
vesting of any Restricted Stock that had vested in the period referred to above.
     8.2 Awards and Certificates. Eligible Employees, Consultants and
Non-Employee Directors selected to receive Restricted Stock shall not have any
rights with respect to such Award, unless and until such Participant has
delivered a fully executed copy of the agreement evidencing the Award to the
Company and has otherwise complied with the applicable terms and conditions of
such Award. Further, such Award shall be subject to the following conditions:

  (a)   Purchase Price. The purchase price of Restricted Stock shall be fixed by
the Committee. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.
    (b)   Acceptance. Awards of Restricted Stock must be accepted within a
period of 60 days (or such other period as the Committee may specify) after the
grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.

22



--------------------------------------------------------------------------------



 



  (c)   Legend. Each Participant receiving Restricted Stock shall be issued a
stock certificate in respect of such shares of Restricted Stock, unless the
Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:         “The anticipation, alienation,
attachment, sale, transfer, assignment, pledge, encumbrance or charge of the
shares of stock represented hereby are subject to the terms and conditions
(including forfeiture) of the Town Sports International Holdings, Inc. (the
“Company”) 2006 Stock Incentive Plan (as the same may be amended or supplemented
from time to time, the “Plan”) and an agreement entered into between the
registered owner and the Company dated ___. Copies of such Plan and agreement
are on file at the principal office of the Company.”     (d)   Custody. If stock
certificates are issued in respect of shares of Restricted Stock, the Committee
may require that any stock certificates evidencing such shares be held in
custody by the Company until the restrictions thereon shall have lapsed, and
that, as a condition of any grant of Restricted Stock, the Participant shall
have delivered a duly signed stock power, endorsed in blank, relating to the
Common Stock covered by such Award.

     8.3 Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:

  (a)   (i) Restriction Period. The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during the period or
periods set by the Committee (the “Restriction Period”) commencing on the date
of such Award, as set forth in the Restricted Stock Award agreement and such
agreement shall set forth a vesting schedule and any events that would
accelerate vesting of the shares of Restricted Stock. Within these limits, based
on service, attainment of performance goals pursuant to Section 8.3(a)(ii) below
and/or such other factors or criteria as the Committee may determine in its sole
discretion, the Committee may condition the grant or provide for the lapse of
such restrictions in installments in whole or in part, or may accelerate the
vesting of all or any part of any Restricted Stock Award and/or waive the
deferral limitations for all or any part of any Restricted Stock Award.

     (ii) Objective Performance Goals, Formulae or Standards. If the grant of
shares of Restricted Stock or the lapse of restrictions is based on the
attainment of Performance Goals, the Committee shall establish the Performance
Goals and the applicable vesting percentage of the Restricted

23



--------------------------------------------------------------------------------



 



Stock Award applicable to each Participant or class of Participants in writing
prior to the beginning of the applicable fiscal year or at such later date as
otherwise determined by the Committee and while the outcome of the Performance
Goals are substantially uncertain. Such Performance Goals may incorporate
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. With regard to a
Restricted Stock Award that is intended to comply with Section 162(m) of the
Code, to the extent any such provision would create impermissible discretion
under Section 162(m) of the Code or otherwise violate Section 162(m) of the
Code, such provision shall be of no force or effect. The applicable Performance
Goals shall be based on one or more of the performance criteria set forth in
Exhibit A hereto.

  (b)   Rights as a Stockholder. Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

  (c)   Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant. All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.

ARTICLE IX
PERFORMANCE SHARES
     9.1 Award of Performance Shares. Performance Shares may be awarded either
alone or in addition to other Awards granted under the Plan. The Committee
shall, in its sole discretion, determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, Performance
Shares shall be awarded, the number of Performance Shares to be awarded to any
person, the Performance Period during which, and the conditions under which,
receipt of the Shares will be deferred, and the other terms and conditions of
the Award in addition to those set forth in Section 9.2.
     Unless otherwise determined by the Committee at grant, each Award of
Performance Shares shall provide that in the event the Participant engages in
Detrimental Activity prior to, or

24



--------------------------------------------------------------------------------



 



during the one-year period after the later of the date of any vesting of
Performance Shares or the date of the Participant’s Termination, the Committee
may direct (at any time within one year thereafter) that all unvested
Performance Shares shall be immediately forfeited to the Company and that the
Participant shall pay over to the Company an amount equal to any gain the
Participant realized from any Performance Shares that had vested in the period
referred to above.
     Except as otherwise provided herein, the Committee shall condition the
right to payment of any Performance Share upon the attainment of objective
performance goals established pursuant to Section 9.2(c) below.
     9.2 Terms and Conditions. Performance Shares awarded pursuant to this
Article IX shall be subject to the following terms and conditions:

  (a)   Earning of Performance Share Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Share Award that has been earned.     (b)  
Non-Transferability. Subject to the applicable provisions of the Award agreement
and the Plan, Performance Shares may not be Transferred during the Performance
Period.     (c)   Objective Performance Goals, Formulae or Standards. The
Committee shall establish the objective Performance Goals for the earning of
Performance Shares based on a Performance Period applicable to each Participant
or class of Participants in writing prior to the beginning of the applicable
Performance Period or at such later date as permitted under Section 162(m) of
the Code and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate, if and only to the extent
permitted under Section 162(m) of the Code, provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including,
without limitation, dispositions and acquisitions) and other similar type events
or circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
Performance Goals shall be based on one or more of the performance criteria set
forth in Exhibit A hereto.     (d)   Dividends. Unless otherwise determined by
the Committee at the time of grant, amounts equal to any dividends declared
during the Performance Period with respect to the number of shares of Common
Stock covered by a Performance Share will not be paid to the Participant.    
(e)   Payment. Following the Committee’s determination in accordance with
subsection (a) above, shares of Common Stock or, as determined by the

25



--------------------------------------------------------------------------------



 



      Committee in its sole discretion, the cash equivalent of such shares shall
be delivered to the Eligible Employee, Consultant or Non-Employee Director, or
his legal representative, in an amount equal to such individual’s earned
Performance Share. Notwithstanding the foregoing, the Committee may, in its sole
discretion, award an amount less than the earned Performance Share and/or
subject the payment of all or part of any Performance Share to additional
vesting, forfeiture and deferral conditions as it deems appropriate.

  (f)   Accelerated Vesting. Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, the Committee may,
in its sole discretion, at or after grant, accelerate the vesting of all or any
part of any Performance Share Award and/or waive the deferral limitations for
all or any part of such Award.

ARTICLE X
OTHER STOCK-BASED AWARDS
     10.1 Other Awards. The Committee, in its sole discretion, is authorized to
grant to Eligible Employees, Consultants and Non-Employee Directors Other
Stock-Based Awards that are payable in, valued in whole or in part by reference
to, or otherwise based on or related to shares of Common Stock, including, but
not limited to, shares of Common Stock awarded purely as a bonus and not subject
to any restrictions or conditions, shares of Common Stock in payment of the
amounts due under an incentive or performance plan sponsored or maintained by
the Company or an Affiliate, performance units, dividend equivalent units, stock
equivalent units, restricted stock units and deferred stock units. To the extent
permitted by law, the Committee may, in its sole discretion, permit Eligible
Employees and/or Non-Employee Directors to defer all or a portion of their cash
compensation in the form of Other Stock-Based Awards granted under the Plan,
subject to the terms and conditions of any deferred compensation arrangement
established by the Company, which shall be intended to comply with Section 409A
of the Code. Other Stock-Based Awards may be granted either alone or in addition
to or in tandem with other Awards granted under the Plan.
     Unless otherwise determined by the Committee at grant, each Other
Stock-based Award shall provide that in the event the Participant engages in
Detrimental Activity prior to, or during the one-year period after the later of
the date of any vesting of Performance Shares or the date of the Participant’s
Termination, the Committee may direct (at any time within one year thereafter)
that any unvested portion of such Award shall be immediately forfeited to the
Company and that the Participant shall pay over to the Company an amount equal
to any gain the Participant realized from any such Award that had vested in the
period referred to above.
     Subject to the provisions of the Plan, the Committee shall, in its sole
discretion, have authority to determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, such Awards
shall be made, the number of shares of Common Stock to be awarded pursuant to
such Awards, and all other conditions of the Awards.

26



--------------------------------------------------------------------------------



 



The Committee may also provide for the grant of Common Stock under such Awards
upon the completion of a specified performance period.
     The Committee may condition the grant or vesting of Other Stock-Based
Awards upon the attainment of specified Performance Goals set forth on Exhibit A
as the Committee may determine, in its sole discretion; provided that to the
extent that such Other Stock-Based Awards are intended to comply with Section
162(m) of the Code, the Committee shall establish the objective Performance
Goals for the vesting of such Other Stock-Based Awards based on a performance
period applicable to each Participant or class of Participants in writing prior
to the beginning of the applicable performance period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisition) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the performance criteria set forth in Exhibit A hereto.
     10.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:

  (a)   Non-Transferability. Subject to the applicable provisions of the Award
agreement and the Plan, shares of Common Stock subject to Awards made under this
Article X may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.     (b)   Dividends. Unless otherwise determined by
the Committee at the time of Award, subject to the provisions of the Award
agreement and the Plan, the recipient of an Award under this Article X shall not
be entitled to receive, currently or on a deferred basis, dividends or dividend
equivalents with respect to the number of shares of Common Stock covered by the
Award.     (c)   Vesting. Any Award under this Article X and any Common Stock
covered by any such Award shall vest or be forfeited to the extent so provided
in the Award agreement, as determined by the Committee, in its sole discretion.
    (d)   Price. Common Stock issued on a bonus basis under this Article X may
be issued for no cash consideration; Common Stock purchased pursuant to a
purchase right awarded under this Article X shall be priced, as determined by
the Committee in its sole discretion.     (e)   Payment. Form of payment for the
Other Stock-Based Award shall be specified in the Award agreement.

27



--------------------------------------------------------------------------------



 



ARTICLE XI
TERMINATION
     11.1 Termination. The following rules apply with regard to the Termination
of a Participant.

  (a)   Rules Applicable to Stock Option and Stock Appreciation Rights. Unless
otherwise determined by the Committee at grant (or, if no rights of the
Participant are reduced, thereafter):

     (i) Termination by Reason of Death, Disability or Retirement. If a
Participant’s Termination is by reason of death, Disability or the Participant’s
Retirement, all Stock Options or Stock Appreciation Rights that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant (or, in the case of death, by
the legal representative of the Participant’s estate) at any time within a
one-year period from the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options or Stock Appreciation
Rights; provided, however, if the Participant dies within such exercise period,
all unexercised Stock Options or Stock Appreciation Rights held by such
Participant shall thereafter be exercisable, to the extent to which they were
exercisable at the time of death, for a period of one year from the date of such
death, but in no event beyond the expiration of the stated term of such Stock
Options or Stock Appreciation Rights.
     (ii) Involuntary Termination Without Cause. If a Participant’s Termination
is by involuntary termination without Cause, all Stock Options or Stock
Appreciation Rights that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant at any time within a period of 90 days from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options or Stock Appreciation Rights.
     (iii) Voluntary Termination. If a Participant’s Termination is voluntary
(other than a voluntary termination described in Section 11.2(a)(iv)(2) below,
or a Retirement), all Stock Options or Stock Appreciation Rights that are held
by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 30 days from the date of such Termination, but in no event beyond
the expiration of the stated terms of such Stock Options or Stock Appreciation
Rights.
     (iv) Termination for Cause. If a Participant’s Termination: (1) is for
Cause or (2) is a voluntary Termination (as provided in subsection (iii) above)
or a Retirement after the occurrence of an event that would be

28



--------------------------------------------------------------------------------



 



grounds for a Termination for Cause, all Stock Options or Stock Appreciation
Rights, whether vested or not vested, that are held by such Participant shall
thereupon terminate and expire as of the date of such Termination.
     (v) Unvested Stock Options and Stock Appreciation Rights. Stock Options or
Stock Appreciation Rights that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

  (b)   Rules Applicable to Restricted Stock, Performance Shares and Other
Stock-Based Awards. Unless otherwise determined by the Committee at grant or
thereafter, upon a Participant’s Termination for any reason: (i) during the
relevant Restriction Period, all Restricted Stock still subject to restriction
shall be forfeited; and (ii) any unvested Performance Shares or Other
Stock-Based Awards shall be forfeited.

ARTICLE XII
CHANGE IN CONTROL PROVISIONS
     12.1 Benefits. In the event of a Change in Control of the Company, and
except as otherwise provided by the Committee in an Award agreement or in a
written employment agreement between the Company and a Participant, a
Participant’s unvested Award shall vest in full and a Participant’s Award shall
be treated in accordance with one of the following methods as determined by the
Committee in its sole discretion:

  (a)   Awards, whether or not vested by their terms or pursuant to the
preceding sentence, shall be continued, assumed, have new rights substituted
therefor or be treated in accordance with Section 4.2(d), as determined by the
Committee in its sole discretion, and restrictions to which any shares of
Restricted Stock or any other Award granted prior to the Change in Control are
subject shall not lapse upon a Change in Control (other than with respect to
vesting pursuant to the foregoing provisions of this Section 12.1) and the
Restricted Stock or other Award shall, where appropriate in the sole discretion
of the Committee, receive the same or other appropriate distribution as other
Common Stock on such terms as determined by the Committee in its sole
discretion; provided, however, that, the Committee may, in its sole discretion,
decide to award additional Restricted Stock or other Award in lieu of any cash
distribution. Notwithstanding anything to the contrary herein, for purposes of
Incentive Stock Options, any assumed or substituted Stock Option shall comply
with the requirements of Treasury Regulation § 1.424-1 (and any amendments
thereto).     (b)   The Committee, in its sole discretion, may provide for the
purchase of any Awards by the Company or an Affiliate (or the cancellation and
extinguishment thereof pursuant to the terms of a merger agreement

29



--------------------------------------------------------------------------------



 



      entered into by the Company) for an amount of cash equal to the excess of
the Change in Control Price (as defined below) of the shares of Common Stock
covered by such Awards, over the aggregate exercise price of such Awards. For
purposes of this Section 12.1, “Change in Control Price” shall mean the highest
price per share of Common Stock paid in any transaction related to a Change in
Control of the Company.

  (c)   The Committee may, in its sole discretion, provide for the cancellation
of any particular Award or Awards without payment, if the Change in Control
Price is less than the Fair Market Value of such Award(s) on the date of grant.
    (d)   Notwithstanding anything else herein, the Committee may, in its sole
discretion, provide for accelerated vesting or lapse of restrictions, of an
Award at the time of grant or at any time thereafter.

     12.2 Change in Control. Unless otherwise determined by the Committee in the
applicable Award agreement or other written agreement approved by the Committee,
a “Change in Control” shall be deemed to occur following any transaction if:
(a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 40% or more of the combined voting power of the then
outstanding securities of the Company (or its successor corporation); or (b) the
stockholders of the Company approve a plan of complete liquidation of the
Company or the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets other than (i) the sale or disposition
of all or substantially all of the assets of the Company to a person or persons
who beneficially own, directly or indirectly, at least 50% or more of the
combined voting power of the outstanding voting securities of the Company at the
time of the sale, or (ii) pursuant to a spin-off type transaction, directly or
indirectly, of such assets to the stockholders of the Company.
ARTICLE XIII
TERMINATION OR AMENDMENT OF PLAN
     13.1 Termination or Amendment. Notwithstanding any other provision of the
Plan, the Board or the Committee may at any time, and from time to time, amend,
in whole or in part, any or all of the provisions of the Plan (including any
amendment deemed necessary to ensure that the Company may comply with any
regulatory requirement referred to in Article XV), or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law or specifically provided herein, the rights of a Participant
with respect to Awards granted prior to such amendment, suspension or
termination, may not be impaired without the consent of such Participant and,
provided further, without the approval of the stockholders of the Company in
accordance with the laws of the State of Delaware, to the extent required by the
applicable provisions of Rule 16b-3 or Section 162(m) of the Code, pursuant to

30



--------------------------------------------------------------------------------



 



the requirements of NASD Rule 4350(i)(1)(A) or such other applicable stock
exchange rule, or, to the extent applicable to Incentive Stock Options,
Section 422 of the Code, no amendment may be made that would:

  (a)   increase the aggregate number of shares of Common Stock that may be
issued under the Plan pursuant to Section 4.1 (except by operation of
Section 4.2);     (b)   increase the maximum individual Participant limitations
for a fiscal year under Section 4.1(b) (except by operation of Section 4.2);    
(c)   change the classification of Eligible Employees or Consultants eligible to
receive Awards under the Plan;     (d)   decrease the minimum option price of
any Stock Option or Stock Appreciation Right;     (e)   extend the maximum
option period under Section 6.3;     (f)   alter the Performance Goals for the
Award of Restricted Stock, Performance Shares or Other Stock-Based Awards
subject to satisfaction of Performance Goals as set forth in Exhibit A;     (g)
  award any Stock Option or Stock Appreciation Right in replacement of a
canceled Stock Option or Stock Appreciation Right with a higher exercise price,
except in accordance with Section 6.3(g); or     (h)   require stockholder
approval in order for the Plan to continue to comply with the applicable
provisions of Section 162(m) of the Code or, to the extent applicable to
Incentive Stock Options, Section 422 of the Code. In no event may the Plan be
amended without the approval of the stockholders of the Company in accordance
with the applicable laws of the State of Delaware to increase the aggregate
number of shares of Common Stock that may be issued under the Plan, decrease the
minimum exercise price of any Stock Option or Stock Appreciation Right, or to
make any other amendment that would require stockholder approval under NASD
Rule 4350(i)(1)(A), or the rules of any other exchange or system on which the
Company’s securities are listed or traded at the request of the Company.

     The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall adversely impair the rights of any holder without the holder’s consent.
Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award granted hereunder at any time without a
Participant’s consent to comply with Code Section 409A or any other applicable
law.

31



--------------------------------------------------------------------------------



 



ARTICLE XIV
UNFUNDED PLAN
     14.1 Unfunded Status of Plan. The Plan is an “unfunded” plan for incentive
and deferred compensation. With respect to any payments as to which a
Participant has a fixed and vested interest but that are not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.
ARTICLE XV
GENERAL PROVISIONS
     15.1 Legend. The Committee may require each person receiving shares of
Common Stock pursuant to an Award granted under the Plan to represent to and
agree with the Company in writing that the Participant is acquiring the shares
without a view to distribution thereof and such other securities law-related
representations as the Committee shall request. In addition to any legend
required by the Plan, the certificates and/or book entry accounts for such
shares may include any legend that the Committee, in its sole discretion, deems
appropriate to reflect any restrictions on Transfer.
     All certificates and/or book entry accounts for shares of Common Stock
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may, in its sole discretion, deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, The NASDAQ Stock Market or any national securities exchange system
upon whose system the Common Stock is then quoted, any applicable Federal or
state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
     15.2 Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
     15.3 No Right to Employment/Directorship/Consultancy. Neither the Plan nor
the grant of any Option or other Award hereunder shall give any Participant or
other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.
     15.4 Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to the Plan, or to otherwise require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting

32



--------------------------------------------------------------------------------



 



of Restricted Stock (or other Award that is taxable upon vesting), or upon
making an election under Section 83(b) of the Code, a Participant shall pay all
required withholding to the Company. Any statutorily required withholding
obligation with regard to any Participant may be satisfied, subject to the
advance consent of the Committee, by reducing the number of shares of Common
Stock otherwise deliverable or by delivering shares of Common Stock already
owned. Any fraction of a share of Common Stock required to satisfy such tax
obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.
     15.5 No Assignment of Benefits. No Award or other benefit payable under the
Plan shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.
     15.6 Listing and Other Conditions.

  (a)   Unless otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange or system sponsored by a
national securities association, the issue of any shares of Common Stock
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Option
or other Award with respect to such shares shall be suspended until such listing
has been effected.     (b)   If at any time counsel to the Company shall be of
the opinion that any sale or delivery of shares of Common Stock pursuant to an
Option or other Award is or may in the circumstances be unlawful or result in
the imposition of excise taxes on the Company under the statutes, rules or
regulations of any applicable jurisdiction, the Company shall have no obligation
to make such sale or delivery, or to make any application or to effect or to
maintain any qualification or registration under the Securities Act or
otherwise, with respect to shares of Common Stock or Awards, and the right to
exercise any Option or other Award shall be suspended until, in the opinion of
said counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on the Company.     (c)   Upon termination of any
period of suspension under this Section 15.6, any Award affected by such
suspension that shall not then have expired or terminated shall be reinstated as
to all shares available before such suspension and as to shares that would
otherwise have become available during the period of such suspension, but no
such suspension shall extend the term of any Award.     (d)   A Participant
shall be required to supply the Company with any certificates, representations
and information that the Company requests

33



--------------------------------------------------------------------------------



 



      and otherwise cooperate with the Company in obtaining any listing,
registration, qualification, exemption, consent or approval the Company deems
necessary or appropriate.

     15.7 Governing Law. The Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).
     15.8 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.
     15.9 Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.
     15.10 Costs. The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
any Awards hereunder.
     15.11 No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.
     15.12 Death/Disability. The Committee may in its sole discretion require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may, in its discretion, also require the agreement of the transferee
to be bound by all of the terms and conditions of the Plan.
     15.13 Section  16(b) of the Exchange Act. On and after the Registration
Date, all elections and transactions under the Plan by persons subject to
Section 16 of the Exchange Act involving shares of Common Stock are intended to
comply with any applicable exemptive condition under Rule 16b-3. The Committee
may, in its sole discretion, establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.
     15.14 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything

34



--------------------------------------------------------------------------------



 



herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and to the extent such provision cannot be amended to
comply therewith, such provision shall be null and void.
     15.15 Successor and Assigns. The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.
     15.16 Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.
     15.17 Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.
     15.18 Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
     15.19 Transition Period. The Plan has been adopted by the Board and
approved by its stockholders, both of which occurred prior to the occurrence of
a Registration Date. The Plan is intended to constitute a plan described in
Treasury Regulation Section 1.162-27(f)(1), pursuant to which the deduction
limits under Section 162(m) of the Code do not apply during the applicable
reliance period. The reliance period shall end on the earliest date identified
in the definition of “Transition Period” contained in Section 2.49 of the Plan.
ARTICLE XVI
EFFECTIVE DATE OF PLAN
     The Plan shall become effective upon adoption by the Board or such later
date as provided in the adopting resolution, subject to the approval of the Plan
by the stockholders of the Company within 12 months before or after adoption of
the Plan by the Board in accordance with the laws of the State of Delaware.
ARTICLE XVII
TERM OF PLAN
     No Award shall be granted pursuant to the Plan on or after the tenth
anniversary of the earlier of the date the Plan is adopted by the Board and the
date of stockholder approval, but Awards granted prior to such tenth anniversary
may, and the Committee’s authority to administer the terms of such Awards,
extend beyond that date; provided, however, that no Award (other than a Stock
Option or Stock Appreciation Right) that is intended to be “performance-based”

35



--------------------------------------------------------------------------------



 



under Section 162(m) of the Code shall be granted on or after the fifth
anniversary of the stockholder approval of the Plan unless the Performance Goals
set forth on Exhibit A are reapproved (or other designated performance goals are
approved) by the stockholders no later than the first stockholder meeting that
occurs in the fifth year following the year in which stockholders approve the
Performance Goals set forth on Exhibit A.
ARTICLE XVIII
NAME OF PLAN
     The Plan shall be known as the “Town Sports International Holdings, Inc.
2006 Stock Incentive Plan.”

36



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE GOALS
     To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of the grant or vesting of Awards of Restricted Stock,
Other Stock-Based Awards and/or Performance Shares, each intended to be
“performance-based” under Section 162(m) of the Code, shall be based on the
attainment of certain target levels of, or a specified increase or decrease (as
applicable) in one or more of the following performance goals (“Performance
Goals”):

  (a)   earnings per share;     (b)   operating income;     (c)   net income;  
  (d)   cash flow;     (e)   gross profit;     (f)   gross profit return on
investment;     (g)   gross margin return on investment;     (h)   gross margin;
    (i)   working capital;     (j)   earnings before interest and taxes;     (k)
  earnings before interest, tax, depreciation and amortization;     (l)   return
on equity;     (m)   return on assets;     (n)   return on capital;     (o)  
return on invested capital;     (p)   net revenues;     (q)   gross revenues;  
  (r)   revenue growth;     (s)   total shareholder return;

 i 

 



--------------------------------------------------------------------------------



 



  (t)   economic value added;     (u)   specified objectives with regard to
limiting the level of increase in all or a portion of the Company’s bank debt or
other long-term or short-term public or private debt or other similar financial
obligations of the Company, which may be calculated net of cash balances and/or
other offsets and adjustments as may be established by the Committee in its sole
discretion;     (v)   the fair market value of the shares of the Company’s
Common Stock;     (w)   the growth in the value of an investment in the
Company’s Common Stock assuming the reinvestment of dividends; or     (x)  
reduction in expenses.

     To the extent permitted under Section 162(m) of the Code, the Committee
may, in its sole discretion, also exclude, or adjust to reflect, the impact of
an event or occurrence that the Committee determines should be appropriately
excluded or adjusted, including:
     (i) restructurings, discontinued operations, extraordinary items or events,
and other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;
     (ii) an event either not directly related to the operations of the Company
or not within the reasonable control of the Company’s management; or
     (iii) a change in tax law or accounting standards required by generally
accepted accounting principles.
     Performance goals may also be based upon individual Participant performance
goals, as determined by the Committee, in its sole discretion.
     In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may
also:
(a) designate additional business criteria on which the performance goals may be
based; or
(b) adjust, modify or amend the aforementioned business criteria.

 